Citation Nr: 0207660	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in July 
and December 1970 rating decisions that denied service 
connection for a psychiatric disorder.

2.  Entitlement to an effective date earlier than September 
27, 1993 for the grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969, to include duty in the Republic of Vietnam 
from June 1968 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2000, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In May 2001, the Board found that the issue of whether a 
December 1970 rating decision denying entitlement to service 
connection for a psychiatric disorder involved CUE was 
inextricably intertwined with the issue of entitlement to an 
effective date earlier than September 27, 1994, for the grant 
of service connection for PTSD and remanded the case to the 
RO for appropriate action.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

In a June 2001 rating decision, the RO determined that the 
July and December 1970 rating decisions that denied service 
connection for a psychiatric disorder did not contain CUE, to 
which the veteran perfected an appeal.  In June 2001, the RO 
also determined that an earlier effective date of September 
27, 1993 was not warranted.  The case now is before the Board 
for further appellate consideration.



FINDINGS OF FACT

1.  In a July 1970 rating decision, the San Francisco, 
California Regional Office denied the veteran's initial claim 
of entitlement to service connection for a psychiatric 
disorder diagnosed as obsessive compulsive personality 
disorder as a constitutional or developmental abnormality 
that is not a disability under the law and provided him with 
a copy of his appellate rights, at his address of record the 
same month.

2.  In a December 1970 rating decision, the San Francisco, 
California Regional Office denied service connection for a 
nervous condition diagnosed as psychoneurotic anxiety 
reaction as shown not to be related to service and provided 
him with a copy of his appellate rights, at his address of 
record the same month.

3.  As the veteran failed to file a timely appeal to either 
of these 1970 rating decisions, the July and December 1970 
decisions became final.

4.  At the time of the July and December 1970 rating 
decisions there was no competent diagnosis of PTSD of record 
nor was there competent medical evidence linking a diagnosed 
anxiety disorder to service.

5.  The July and December 1970 rating decisions were 
consistent with and supported by the existing record and 
legal authority.

6.  PTSD was added as a diagnostic entity to the Rating 
Schedule for Mental Disorders on April 11, 1980.

7.  On September 27, 1994, the RO received the veteran's 
request to reopen the claim for entitlement to service 
connection for a psychiatric disorder, claimed as PTSD.

8.  In an October 3, 1995 medical opinion and addendum to 
that opinion dated November 7, 1995, a VA psychiatrist 
diagnosed the veteran with PTSD and opined that the veteran's 
anxiety disorder diagnosed in 1970 would have been diagnosed 
as PTSD today.  

9.  By an April 1996 rating decision, the RO established 
service connection for PTSD and assigned a 30 percent 
evaluation effective September 27, 1994.

10.  In June 2001, the RO assigned an earlier effective date 
of September 27, 1993 pursuant to the liberalizing VA issue 
provisions of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a).

11.  Between April 11, 1980 and September 27, 1994, the VA 
was not in possession of any communication/evidence that 
reasonably can be construed as a formal or informal claim of 
entitlement to VA compensation benefits based on PTSD.   


CONCLUSIONS OF LAW

1.  No CUE exists in the July and December 1970 rating 
decisions denying entitlement to service connection for a 
psychiatric disorder.  38 C.F.R. § 3.105(a) (2001).

2.  The criteria for assignment of an effective date earlier 
than September 27, 1993 for grant of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.114, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served in the Republic of Vietnam.  His service 
medical records show that the veteran was seen a few times in 
1969 for anxiety but was not diagnosed with PTSD.  Although 
the veteran complained of having depression due to Army duty, 
the August 1969 separation examination report reflects that 
his psychiatric status was found to be normal.

In 1969, the veteran filed a claim for VA benefits for asthma 
and a mental (nervous) condition.

A May/June 1970 VA hospital report shows treatment for 
obsessive-compulsive personality disorder.  Based on that 
report and the service medical records, in a July 1970 rating 
decision, the San Francisco, California Regional Office 
denied service connection as the diagnosed disorder 
(obsessive-compulsive personality disorder) was a 
constitutional or developmental abnormality and as such was 
not a disability under the law.

Following that decision, the San Francisco, California 
Regional Office received a copy of a May 1970 VA 
neuropsychiatric examination.  At that examination, the 
veteran reported periods of anxiety, tenseness, crying 
spells, and sleep difficulties, along with periods of 
withdrawal and isolation.  He was diagnosed with 
psychoneurotic anxiety reaction.  Based on that report and 
additional service medical records, in December 1970, the San 
Francisco, California Regional Office confirmed the denial of 
service connection for a psychiatric disorder.  It was noted 
that a psychoneurotic disorder, first diagnosed about eight 
months after service, was not shown to be related to service.

On September 27, 1994, the RO received the veteran's 
application to reopen his claim for entitlement to service 
connection for a psychiatric disorder, specifically PTSD.

In November 1994, the RO sent a letter to the veteran asking 
him to provide details of military experiences, which were of 
a traumatic nature to justify a diagnosis of PTSD.  The 
veteran did not respond.

Service personnel records were received in January 1995, but 
they did not document combat duty.  They show that the 
veteran was a supply clerk in Headquarters Company, 1st 
Battalion, 8th Infantry, in the 4th Infantry Division, 
stationed in the Pleiku--Dak To areas from June 1968 to 
February 1969. 
VA outpatient treatment records from September 1976 to 
January 1995 reflect an initial psychiatric visit in July 
1993 and continuous treatment thereafter for various 
diagnoses: dysthymia, major depression and PTSD.  PTSD was 
first diagnosed in 1994.

In a June 1995 rating decision, the RO denied entitlement to 
service connection for PTSD, noting that the 1970 rating 
decisions were final and indicating that service connection 
for PTSD could not be established because the veteran had not 
provided details concerning any in-service stressor and, 
therefore, there was no credible supporting evidence of an 
in-service stressor.

At an October 1995 VA PTSD examination, the veteran was 
diagnosed with PTSD, based on the veteran's self-reported 
history of combat nightmares, intrusive thoughts, and 
avoidance of stimuli associated with the trauma.  However, 
that diagnosis was not based on a review of the claims file.  
In a November 1995 addendum, after reviewing the claims file, 
the October 1995 VA psychiatrist confirmed a diagnosis of 
PTSD related to the veteran's military experiences in 
Vietnam.  The examiner opined that the veteran's anxiety 
disorder diagnosed in 1970 would have been diagnosed as PTSD 
today. 

In an April 1996 rating decision, the RO conceded that the 
veteran had an adequate level of stressor experiences, 
established service connection for PTSD, and assigned an 
initial 30 percent rating, effective September 27, 1994.  The 
RO notified the veteran of that decision by letter dated in 
May 1996.  The rating was increased to 50 percent effective 
March 31, 1998, by a September 1998 rating decision, and 
increased to 70 percent effective March 1, 1999, by a 
November 1999 rating decision.

The veteran testified at a Board videoconference hearing at 
the RO, in July 2000.  He indicated that he did not remember 
receiving notice of the 1970 denials or whether he had filed 
an appeal.  The veteran admitted that he did not file any 
other claim between 1969 and 1994 for service connection for 
PTSD, but he asserted that he had received continuing 
treatment for a nervous disorder since separation from 
service, including one hospitalization.  The veteran argues 
that he was misdiagnosed in 1970 and that there was adequate 
evidence in the record in 1970 to grant service connection 
for PTSD.

II.  Pertinent Criteria

A.  Service Connection

As extant at the time of the July and December 1970 rating 
decisions, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C. § 310 (1970); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1970, 2001).

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders (Rating 
Schedule).  38 C.F.R. Part 4 (1980).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
19.112, 19.113, 19.116, 19.118 (1970).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such. 
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970) [38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2001)].

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2001).
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 3.104(a) 
(2001).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

CUE

The United States Court of Appeals for Veterans Claims (the 
Court) propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error." The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).


C.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2001).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree. 38 C.F.R. § 3.157(b) 
and (b)(1) (2001).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The date of a uniformed service examination which 
is the basis for granting severance pay to a former member of 
the Armed Forces on the temporary disability retired list 
will be accepted as the date of receipt of claim.  The date 
of admission to a non-VA hospital where a veteran was 
maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized, but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b) 
(2001).  Similarly, the date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  Moreover, 
when authenticated evidence from state and other institutions 
is submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by the VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.  Acceptance of a 
report of examination or treatment as a claim for increase or 
to reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2001).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. 
§ 3.400(k).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
which has been reopened after final adjudication, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the statute or VA administrative issue.  Where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a) (2001).  
For PTSD service connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. 
§ 3.114(a) unless the claimant met all eligibility criteria 
for the liberalized benefit on April 11, 1980, the effective 
date of the regulatory amendment adding the diagnostic code 
for PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97.

The addition of PTSD as a diagnostic entity in VA's Rating 
Schedule was a "liberalizing VA issue" for purposes of 38 
C.F.R. § 3.114(a).

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Where disability compensation was 
awarded pursuant to any liberalizing law or VA issue, the 
effective date of such award is to be established in 
accordance with the facts found, but cannot to be earlier 
than the effective date of the liberalizing law or VA issue.  
In no event was such an award or increase to be retroactive 
for more than one year from the date of application or from 
the date of administrative determination of entitlement, 
whichever was earlier.  38 U.S.C.A. § 5110(g) (West 1991); 38 
C.F.R. § 3.114(a).

III.  Analysis

A.  Initial Matters

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of these 
claims.

With CUE claims, there is, by law, no additional relevant 
evidence to be obtained. Whether a prior decision was clearly 
and unmistakably erroneous is based on the evidence of record 
at that time.  See, e.g., Russell, 3 Vet. App. 310.  The 
Court recently held that the VCAA has no applicability to CUE 
claims.  See Dobbin v. Principi, 15 Vet. App. 323 (2001) 
(citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) 
(en banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 
(Fed. Cir. 2001).

As discussed above, there also is, by law, no additional 
relevant evidence to be obtained with claims for earlier 
effective dates involving a grant of service connection when 
an effective date of one year prior to the date of receipt of 
the claim has been assigned.  38 C.F.R. § 3.114.  Therefore, 
even if evidence did exist pre-dating the claim that showed 
service connection was warranted for the claimed condition, 
it is legally impossible to get an effective date any earlier 
than one year prior to the date the claim to reopen was 
ultimately received.

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing CUE and effective dates.  
He has, by information letters, rating actions, the 
statements of the case and a supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claim throughout the procedural course of the claims 
process, to include the fact that CUE claims may be 
adjudicated based on consideration only of the evidence 
extant at the time of the decision in question.  See 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. 
§ 3.159(b)(1), (e)).  Moreover, the veteran has provided 
testimony and arguments in support of his appeal.

The San Francisco, California Regional Office denied 
entitlement to service connection in its July and December 
1970 rating decisions and properly notified the veteran 
within the month of denial at his address of record.  The San 
Francisco, California Regional Office provided the veteran 
with contemporaneous notice of his appellate rights.  He did 
not express disagreement with either of these determinations 
within one year of the notification.  38 C.F.R. §§ 19.112, 
19.113, 19.116, 19.118 (1970).  Thus, these decisions became 
final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970) 
[38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001)].

The veteran has argued that he does not remember receiving 
notice of these denials and/or that the severity of his 
disability was of a degree so as to prevent him from pursuing 
his appellate options even if notified.

With respect to notification, as noted above, the San 
Francisco, California Regional Office clearly notified the 
veteran, in letters dated July 31 and December 18, 1970, of 
the July and December 1970 denials, respectively, and also 
advised him of his appellate rights at the same time.  The 
claims file does not reflect that such information was sent 
to an incorrect address or that it was returned as 
undeliverable.  The law presumes the regularity of the 
administrative process absent clear evidence to the contrary.  
See Warfield v. Gober, 10 Vet. App. 483 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996).  The Board acknowledges that the 
presumption of regularity may be rebutted by "clear evidence 
to the contrary," see Ashley v. Derwinski, 2 Vet. App. 307, 
309 (1992); however, clear evidence to the contrary has been 
interpreted as evidence that the document in question has 
been mailed to an incorrect address.  See Fluker v. Brown, 5 
Vet. App. 296, 298 (1993) (citing Piano v. Brown, 5 Vet. App. 
25, 27 (1993) (per curiam).  The veteran's assertion as to 
the lack of notification is not the type of "clear evidence" 
to the contrary sufficient to rebut the presumption of 
regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).

The Board also recognizes the veteran's argument that his 
psychiatric condition prevented him from filing an appeal.  
However, the medical evidence of record in 1970 fails to show 
that the veteran was medically deemed incompetent or 
otherwise shown to be incapacitated so as to prevent him from 
seeing to his affairs, to include his pursuit of VA benefits. 

Thus, the Board concludes that the above arguments are 
unsupported by the facts and do not operate to prevent the 
July and December 1970 rating decisions from becoming final.  
Those decisions did become final as to the question of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970).


B.  CUE

The veteran in this case seeks an effective date prior to the 
currently assigned September 27, 1993, for the grant of 
service connection for PTSD.  In so doing he has, first, 
alleged CUE in the San Francisco, California Regional Office 
1970 rating decisions that initially denied service 
connection for personality/psychiatric disorders.  

The determination as to whether CUE is shown in the July and 
December 1970 rating decisions must be based only on 
consideration of the evidence of record at the time of the 
decision in question, and with consideration of the laws 
extant at that time.  See Russell, 3 Vet. App. at 313-14.

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Rating Schedule for rating mental disorders.  
However, despite recognition of such as a disability for VA 
compensation purposes, no medical professional diagnosed the 
veteran with PTSD at any time prior to 1994.  The law, as 
extant in July and December 1970 and today, provides that to 
support a grant of service connection, there must be 
competent evidence of a diagnosis of the disability for which 
service connection is claimed and competent medical evidence 
linking the disability to service.  See 38 C.F.R. § 3.303 
(1970, 2001).  Insofar as the facts of record at the time of 
the 1970 decisions did not include a competent diagnosis of 
psychiatric disability in the form of PTSD nor competent 
medical evidence linking an anxiety disorder to service, the 
RO's denial of service connection was consistent with and 
supported by the factual record and the extant law.

The veteran's CUE arguments essentially amount to: first, an 
allegation that the San Francisco, California Regional Office 
misapplied extant law and, second, that the it generally 
improperly weighed the available medical and service 
evidence.

The Board will first address the veteran's assertions 
relevant to interpretation of the law governing service 
connection.  There is no indication that a diagnosis of PTSD 
was a prerequisite for service connection for PTSD until 
codification of 38 C.F.R. 
§ 3.304(f) in 1993.  See VAOPGCPREC 26-97 (which, in part, 
noted VA's practice, since March 1980, of requiring that the 
record reflect a stressor during service and current PTSD 
symptomatology (as opposed to diagnosis)).  In other cases, 
the Court has cited VAOPGCPREC 26-97, relevant to VA's 
practice that for PTSD to be service connected, the record 
must reflect that the claimant experienced a stressor during 
service and that he or she currently exhibits PTSD 
symptomatology.  A full reading of VAOPGCPREC 26-97, 
particularly in connection with governing laws and 
regulations extant in 1970, makes clear that VAOPGCPREC 26-97 
is speaking as to the liberalizing effect of enactments 
easing the requirement of an in-service diagnosis, or even 
in-service manifestation of PTSD symptoms.  The General 
Counsel opinion explains that the amendment to the schedule 
to add PTSD was to conform with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM), DSM-III in that the previously governing 
DSM-II made no reference to the delayed onset of anxiety 
neurosis, the diagnosis previously utilized in rating 
traumatic neurosis.  The DSM-III specifically acknowledged 
that the symptoms of the new diagnostic category, PTSD, could 
emerge after a latency period of months or years following 
the trauma.

Still controlling in July and December 1970, were 38 U.S.C. § 
310 (1970) and 38 C.F.R. § 3.303(d) (1970) (emphasis added), 
which clearly set out that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.

A review of the particular facts of this case as extant in 
July and December 1970 shows that, despite medical evidence 
showing acknowledgment of psychiatric symptoms alongside 
notation that the veteran claimed the onset of his symptoms 
occurred while he was in Vietnam and which he attributed to 
the pressures of combat and a diagnosis of psychoneurotic 
anxiety reaction, no medical professional opined that the 
veteran's diagnosed anxiety disorder related to his military 
service.  38 C.F.R. § 3.303.  The May 1970 VA examiner did 
add, however, that the veteran exhibited some degree of anger 
and hostility towards the Army for what he perceived as their 
unwillingness to help him.  Thus, the July and December 1970 
rating decisions were consistent with governing law requiring 
competent evidence of a current disability related to 
service.

The veteran has, as noted, also presented arguments that in 
effect amount to a disagreement with how the San Francisco, 
California Regional Office weighed the facts in July and 
December 1970 rating decisions.  He has argued that the it 
did not give enough significance to his status (in a combat 
zone) or to his demonstrated symptomatology.  The fact 
remains that mere disagreement with the weighing of service 
personnel records or medical evidence extant in 1970 does not 
amount to CUE.  Russell, 3 Vet. App. at 313-14.  Again, the 
record, as extant in 1970, shows no competent medical opinion 
that the veteran's diagnosed anxiety disorder was 
attributable to the veteran's period of service.  As such, no 
error, of the sort that is undebatable, is shown and no CUE 
exists in the July and December 1970 decisions. 38 C.F.R. § 
3.105(a).  The veteran's remedy was to appeal the 1970 rating 
decisions.  As he did not do so, these decisions became 
final.

C.  Effective Date

As no CUE has been found in the unappealed July and December 
1970 rating decisions, these decisions are final and the 
effective date for a later grant of service connection 
necessarily must be after the date of these decisions.  See 
38 C.F.R. 
§§ 3.105, 3.114, 3.400.

Service connection for PTSD was eventually granted based on 
new and material evidence in the form of a diagnosis of PTSD 
and conceded occurrence of in-service stressors.  The 
currently assigned effective date of September 27, 1993, was 
assigned based on VA's receipt of the veteran's claim to 
reopen on September 27, 1994 and a November 1995 VA medical 
opinion that the veteran's anxiety disorder diagnosed in 1970 
would have been diagnosed as PTSD today.  The record in this 
case is very clear in showing the receipt of neither medical 
evidence nor other correspondence/documentation from the 
veteran in the interim between issuance of the December 1970 
final rating decision and September 27, 1994, the date the RO 
initially assigned as the effective date for the grant of 
service connection for PTSD. During his testimony, the 
veteran confirmed that he had not filed any applications 
during this time period.  Thus, the facts establish the 
absence of any PTSD claim in the interim between the final 
December 1970 rating decision and the RO's receipt of the 
veteran's September 1994 application to reopen his claim.  
Nor are there VA medical records showing a confirmed 
diagnosis of PTSD based on his Vietnam service.

Nevertheless, the RO concluded that according to the November 
1995 VA medical opinion the veteran met all the eligibility 
criteria for liberalized benefits on the date of the addition 
of PTSD as a diagnostic entity in VA's Rating Schedule for 
mental disorders in 1980 and that such eligibility existed 
continuously until the date of his claim in September 1994.  
Thus, the case is governed by the criteria pertinent to 
effective dates based on the enactment of a liberalizing VA 
issue under 38 C.F.R. § 3.114(a); VAOPGCPREC 26-97.  Where 
disability compensation is awarded pursuant to any 
liberalizing law or VA issue at the request of the claimant 
more than one year after the effective date of the 
liberalizing VA issue, the effective date of such award could 
be retroactive for no more than one year from the date of 
application.  38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 
3.114(a)(3).  In this case, one year from the date of 
application is September 27, 1993.  Absent evidence of an 
earlier received claim to reopen in this case, an earlier 
effective date is not warranted.

The Board is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his psychiatric symptoms, dating back to service, have always 
represented PTSD.  However, the Board is constrained from 
assigning an earlier effective date absent regulatory 
provisions authorizing such.  No such provision exists which, 
upon application to the facts of this case, would result in 
assignment of an earlier effective date.  As a result, the 
claim for an effective date earlier than September 27, 1993 
must be denied.


ORDER

The appeal, based on CUE in the July and December 1970 rating 
decisions denying entitlement to service connection for a 
psychiatric disorder, is denied.

An effective date prior to September 27, 1993 for the grant 
of service connection for PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

